PER CURIAM.
Robert S. Walker, III, seeks a belated appeal of a July 27, 2000, order denying his motion for postconviction relief in Es-cambia County Circuit Court case number 94-3801. Walker’s petition was filed well within the time allotted by Florida Rule of Appellate Procedure 9.141(c)(4)(A), and we reject the state’s contention that his petition should be denied because he sets forth no “exceptional circumstances” that prevented him from filing his petition within 30 days after he received notice of entry of the trial court’s order. The state does not otherwise dispute the factual allegations set forth by Walker, which we conclude are legally sufficient to entitle him to the relief sought.
Accordingly, the petition for belated appeal of the order of July 27, 2000, denying petitioner’s motion for postconviction relief in Escambia County Circuit Court case number 94-3801, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BOOTH, KAHN and PADOVANO, JJ., concur.